Motion for stay pending appeal granted, upon condition that the defendants give a bond in the sum of $15,000, to secure to the plaintiff the payment of any judgment for damages and costs which it may finally recover in the action. In case of the failure of the defendants to give such a bond, approved by a justice of the Supreme Court within five days after service of this order, the motion is denied upon condition that the plaintiff increase its bond to the sum of $30,000, and in case the latter bond is not given, the motion for a stay is granted. Present — Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ.